 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT 0 COURT OF APPEALS

Eastern District of Tennessee

QD OTHER (Specify Below)

 

IN THE CASE OF Eas
: AT
U.S.A, y. Adrian S. Holmes Knoxville

 

 

 

 

LOCATION
NUMBER

 

 

 

PERSON REPRESENTED (Show your fill name)

Adrian S. Holmes 3 (Appellant

CHARGE/GFFENSE (Deseribe ff applicable & check box} oO Felony
(] Misdemeanor

Violation of Supervised Release

 

1 1) Defendant - Adult
2 1) Defendant - Juvenile

4{"] Probation Violator

5 {| Supervised Release Violator
6 0] Habeas Petitioner

7 2255 Petitioner

8 EL] Material Witness

9] Other (Specify

 

DOCKET NUMBERS

 

Magistrate Judge

 

District Court
3:98-CR-00006-001

 

 

Court of Appeals

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you have ajob? (1Yes [JNo
EMPLOYMENT ; IF YES, how much do you earn per month? 7
Will you still have a job after this arrest? []Yes [No (Unknown Wil Ob he
Do you own any of the following, and if so, what is it worth? AP on’ Helaase,
APPROXIMATE VALUE DESCRIPTION & AMOUNT OWED
INCOME Home $_ 14, sad + Bed 2 Att Hobibhome 3 2
A seer g PROPERTY — | Cai/Truck/Vehicle$ Un cer teres Rojo Genrer , 4o/) Ram iso SO
Boat $ ott _. comers
Stocks/bonds $ ee
Other property $ ~
CASH Do you have any cash, or money in savings or checking accounts? Yes LINo
BANK : :
O- AGO
ACCOUNTS IF YES, give the total approximate amount after monthly expenses $_/ 5°
How many people do you financially support? Sei ¢
BILLS & DEBTS MONTHLY EXPENSE TOTAL DEBT
Housing $ © $
Groceries $ 200 $
Medical expenses $ ax $_ G00
OBLIGATIONS, Utilities $250 $
EXPENSES, & Credit cards $ As ANH $ uméertain
DEBTS Car/Truck/Vehicle $$ pz2F $ per
Childcare $ vid Sofa
Child support $v) A es
Insurance S_A5O every & rahe $
Loans $ vit $
Fines $_ wh $_ wv
Other $ 5

 

I certify under penalty of perjury that the foregoing is true and correct,

bneo~ A Dntn, w/ Per fr Dw by
SIGNATURE OF DEFENDANT

(OR PERSON SEEKING REPRESENTATION)

br A Areca
, /

H#a7/ 2!

/ Dated

Case 3:98-cr-O0006-RLJ-HBG Document 130 Filed 04/27/21 Page1of1 PagelD#: 110

 
